904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emmett Alonzo JONES, Plaintiff-Appellant,v.Hon. William G. SCHMA;  Thomas N. Edwards, Sheriff;  J.Ritenberg, Officer, Defendants-Appellees.
No. 89-2123.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Emmett Alonzo Jones, a pro se Michigan prisoner, appeals from the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking damages, Jones sued defendants, alleging that they conspired to deny him access to the law library and adequate legal materials while he was detained in the Kalamazoo County Jail pending trial on charges of unarmed robbery and breaking and entering.  He further claims that defendants' actions have resulted in his conviction even though he is innocent.


4
After a review of the files and record, the district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Jones has filed a timely appeal challenging the district court's dismissal.


5
Upon review, we affirm the district court's judgment for the reasons stated in the district court's opinion.  Jones's claim against defendant Schma is frivolous because it lacks an arguable basis in either law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


6
Further, the district court properly decided that the claims against Edwards and Ritenberg should be dismissed without prejudice to Jones's right to refile them under Sec. 1983, if and when he obtains habeas corpus relief under 28 U.S.C. Sec. 2254.   Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam).  Id. at 516.


7
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.